DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after final amendment, filed 04/09/21, has been entered. 

3.  Claims 1-17 are cancelled. Claims 18-40 are pending. Claims 18 and 19 are amended. Claims 22-40 are newly added.

4.  As amended, claims 18 and 19 are directed to allowable product(s). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20 and 21 (and by extension, newly added claims 22 and 23), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/06/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 02/09/21:
The objections of claims 1 and 9, for minor informalities, found on page 3 at paragraphs 5 and 6, are moot in light of Applicant’s cancellation thereof.

The rejection of claims 1-3, 5-11, and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, found on page 3 at paragraph 8, is moot in light of Applicant’s cancellation thereof or withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-3, 5-11, and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, found on page 16 at paragraph 11, is moot in light of Applicant’s cancellation thereof or withdrawn in light of Applicant’s amendments thereto coupled to persuasive arguments regarding the state of the art (e.g. see Remarks, 04/09/21, pages 13-14).



Allowable Subject Matter
6.  Claims 18-40 are allowed.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.  Any inquiry concerning this communication or earlier communications from the 

9.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 16, 2021